Citation Nr: 1133331	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-37 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbosacral spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran had active service from June 1978 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  This matter is currently under the jurisdiction of the RO located in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Historically, service connection is in effect for a lumbosacral spine strain since a January 1996 rating action which awarded an initial 10 percent disability rating, effective October 1, 1995, the day after his discharge from active service.  In July 2005, the Veteran filed his current claim for increase essentially contending that he was entitled to a higher disability rating.  During the course of this appeal his disability rating was increased from 10 percent to 20 percent in the September 2007 Statement of the Case, effective July 18, 2005, the date his claim for increase was received at VA.  In his November 2007 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran contends that he is entitled to a disability rating in excess of 20 percent because of the numbness and pain in his left leg and because pain radiates from his lower back to his neck if he stands or walks for more than 15 or 20 minutes.  

Under the General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010), Note 1 indicates that when rating a Veteran's spine disability any associated objective neurologic abnormalities, including bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.

Based on the medical evidence currently found in the claims file it is unclear whether the Veteran's complaints of neuropathy or radiculopathy of his lower extremities warrant a separate disability rating.  In addition, in his May 2006 notice of disagreement the Veteran asserted that he told the February 2006 VA examiner about an episode of losing bowel control because of his back, but the report of the February 2006 VA spine examination noted that there was no incontinence of bowel or bladder.

Private treatment records found in the claims file reveal that the Veteran was examined by Dr. M.W.G. in June 2005 and complained of low back pain in the lumbar region, left worse than right, that was aggravated by simply standing or walking eight blocks.  It was noted that the Veteran had no sphincter control problems.  Motor, sensory, and reflex examinations for the upper and lower extremities were normal.  A referral was made to B.H.A., D.O.

Private treatment records from Dr. B.H.A. dated from June 2005 to September 2005 reveal that the Veteran had a long history of chronic low back pain with bilateral lower extremity dysesthesias involving anterolateral thigh numbness with occasional burning, tingling, and dysesthesias.  In June 2005 the Veteran complained specifically of pain in the lumbosacral area with pain all over the iliac crest, buttocks, and posterolateral hips.  The pain in the back was a constant aching pain, and sharp with activities, with tingling, burning, numbness, and dysesthesias in the lower extremities.  No bowel or bladder incontinence was noted.  Diagnosis was lumbar degenerative disc disease and spondylosis, worse at L2-L3 with minimal-to-mild central spinal foraminal stenosis with lumbar radiculopathy.

The Veteran underwent a VA examination in February 2006.  He reported sharp back pain, mostly in the morning, that was accompanied by stiffness which prevented him from bending.  He also described occasional numbness that radiated to his right leg.  The VA examination report also noted there was no incontinence of bowel or bladder and that neurological examinations for the lower and upper extremities showed no motor, sensory, or reflex deficits.  The VA examiner did not discuss the private medical diagnosis of lumbar radiculopathy.

In a signed statement received in November 2006, about nine months after his VA examination, the Veteran claimed that within the past four months he had been dragging his left leg for about two weeks because of severe pain in his left hip.  He also claimed lower leg cramps.  

In his August 2011 brief, the Veteran's representative requested a remand for a current VA examination because the most recent VA examination evaluating this condition was undertaken in February 2006, or more than five years ago.  In addition, the representative requested that an examination be scheduled in the morning in order to more accurately determine the severity of the Veteran's lumbar spine disability with respect to his flare-ups.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, supplemental information would prove beneficial to adjudicating the severity of the Veteran's lumbar strain disorder because of the discrepancy in the record between private treatment records and the February 2006 VA examination regarding possible neuropathy or radiculopathy of the lower extremities.  In addition, it remains unclear to the Board whether the Veteran's lower back disorder symptoms are progressively worsening.  

In light of the assertions of the Veteran's representative as to the increased severity of the Veteran's spinal disability since his last examination, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA will obtain a new medical examination where, as here, the last medical examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board, therefore, must remand this matter so that the RO/AMC can schedule a VA orthopedic and neurological examination to acquire an assessment of the current nature and extent of the Veteran's lower back disability and any possible associated neurologic abnormalities, including neuropathy or radiculopathy of the lower extremities and bowel incontinence.

On remand, the RO/AMC also shall attempt to obtain private medical records from Dr. M.W.G. and from Dr. B.H.A. which are not already found within the claims file.  Private treatment records from these physicians found in the claims file are dated in 2005, so it appears likely that there are records from the intervening years which may be relevant to the Veteran's claim for a higher rating.  In addition, there are no VA treatment records found within the claims file although January 2006 correspondence from the RO to the Veteran indicated that the RO had requested copies of treatment records from a Dr. C.O. at the Birmingham, Alabama VA Medical Center.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand the RO/AMC shall attempt to associate with the claims file all private and VA medical records relevant to the treatment and evaluation of the Veteran's spine disability which are not already found in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his lower back disability.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Birmingham, Alabama, VA Medical Center.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo both an orthopedic and neurological VA examination, preferably in the morning hours, to determine the severity of his lower back disability, claimed flare-ups, and any associated neurologic abnormalities, including neuropathy or radiculopathy of the lower extremities and bowel incontinence.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  The examiner is asked to address the following:

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b)  Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c)  Identify any associated neurological deformities associated with the service-connected low back disorder, to include any radiating pain or numbness; bowel or bladder dysfunction; or any related erectile dysfunction. The severity of each neurological sign and symptom should be reported.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the associated nerve.  State whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

(d)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  The examiner is to note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.

The examiner must comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.
3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

